On April 17, 1989, the Defendant was sentenced to ten (10) years for Incest, he must successfully complete the alcohol treatment program and sex offender program prior to release from Montana State Prison; no unsupervised contact with his daughter or grandchildren; pay for all psychological counseling for Keil Randle as defendant is able.
On March 8, 1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Roger Carey, of the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the -unanimous decision of the Sentence Review Division that the District Court Judgment is affirmed.
The reason for the decision is based upon the presumption that the District Court’s sentence is presumed correct.